NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted August 30, 2018* 
                                Decided September 6, 2018 
                                               
                                          Before 
 
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
                           
                          MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 17‐2845 
 
PHILIP SEBOLT,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Southern District of Indiana, 
                                                    Terre Haute Division. 
      v.                                             
                                                    No. 2:15‐cv‐00353‐WTL‐MPB 
CHARLES SAMUELS, JR., et al.,                        
      Defendants‐Appellees.                         William T. Lawrence, 
                                                    Judge. 
                                                     
 
                                         O R D E R 

            Philip Sebolt, formerly an inmate at the Federal Correctional Institution in Terre 
Haute, has sued the Bureau of Prisons for denying him access to its electronic mail 
program. He contends that the prohibition violates his right to free speech under the 
First Amendment, as well as his right to counsel and access to courts under the Sixth 
Amendment. The district judge dismissed the complaint for failure to state a claim, 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2845                                                                           Page  2 
 
explaining that Sebolt’s exclusion from the program was reasonably related to 
legitimate penological interests. See Turner v. Safley, 482 U.S. 78, 89–91 (1987). We agree 
with that reasoning and affirm the judgment. 
        
       The Bureau’s email program, the Trust Fund Limited Inmate Computer System 
(TRULINCS), allows inmates to send and receive electronic mail through a monitored, 
computer‐based platform. Because the Bureau considers the program a “privilege,” its 
regulations permit wardens to exclude from the program inmates “whose offense, 
conduct, or other personal history indicates a propensity to offend through the use of 
email” or whose access could “jeopardize[] the safety, security, orderly operation of the 
correctional facility, or the protection of the public or staff.” BUREAU OF PRISONS, 
PROGRAM STATEMENT § 4500.11 at 14.2, 14.9(a)(1). 
        
       When Sebolt arrived at Terre Haute, the Bureau denied him access to the email 
program because a staff member decided that Sebolt’s use of it “could jeopardize 
legitimate penological interests.” The officer cited Sebolt’s criminal history; Sebolt was 
convicted of using a computer to commit federal crimes involving child pornography, 
see United States v. Sebolt, 460 F.3d 910 (7th Cir. 2006), and for advertising child 
pornography over the prison’s mail system while incarcerated, see United States v. Sebolt, 
554 F. App’x 200 (4th Cir. 2014). This history led the officer to conclude that Sebolt 
might use the program for nefarious purposes. Even though the Bureau denied him 
email access, Sebolt still could use the prison’s regular mail system and could make two 
telephone calls per week. Moreover, even if Sebolt had access to the email program, the 
only way that he could communicate confidentially with his attorneys was through 
regular mail or telephone, as all email correspondence is monitored. BUREAU OF 
PRISONS, PROGRAM STATEMENT § 4500.11 at 14.3(d). 
        
       Sebolt responded by suing the Bureau and some of its staff under Bivens v. Six 
Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). He alleges 
that because he cannot use email, he cannot read publications available only through 
TRULINCS (thereby violating the First Amendment) and cannot communicate properly 
with his attorney (thus violating the Sixth Amendment). The defendants submitted the 
Bureau’s regulations governing the email program. Relying on the program’s “safety 
and security” rationale, the court dismissed Sebolt’s claims, reasoning that the policy 
and its application to Sebolt were reasonably related to legitimate penological interests. 
        

 
No. 17‐2845                                                                             Page  3 
 
        We review the dismissal de novo and construe Sebolt’s pro se complaint 
liberally, see Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017), but we first address two 
preliminary matters. To begin, Sebolt relies on Bivens to sue the Federal Bureau of 
Prisons in its official capacity. But a Bivens action must be brought against federal agents 
personally; it does not extend to a federal agency. See Corr. Servs. Corp. v. Malesko, 
534 U.S. 61, 72 (2001); FDIC v. Meyer, 510 U.S. 471, 484–86 (1994). 
          
        Second, Sebolt charges the individual defendants with violating the First and 
Sixth Amendments, but the Supreme Court has not yet declared these violations 
actionable under Bivens. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009) (remarking 
that Supreme Court has “declined to extend Bivens to a claim sounding in the First 
Amendment”); see also Ziglar v. Abbasi, 137 S. Ct. 1843, 1857–58 (2017) (creating new 
Bivens action is “strongly disfavored”). Even so, we will assume that a Bivens action 
under these amendments is available to Sebolt, see Iqbal, 556 U.S. at 675, because his 
complaint does not state a plausible claim for relief anyway. 
         
        Sebolt does not have an unrestricted First or Sixth Amendment right to receive 
publications or consult with counsel by electronic mail. A prison’s decision to restrict an 
inmate’s rights under these amendments is permissible so long as it reasonably relates 
to legitimate penological interests. See Turner, 482 U.S. at 89–91. We consider “whether 
the regulation has a ‘valid, rational connection’ to a legitimate governmental interest; 
whether alternative means are open to inmates to exercise the asserted right; what 
impact an accommodation of the right would have on guards and inmates and prison 
resources; and whether there are ‘ready alternatives’ to the regulation.” Overton 
v. Bazzetta, 539 U.S. 126, 132 (2003) (quoting Turner, 482 U.S. at 89–91)). The first of these 
four factors (the rational connection to a legitimate interest) is the principal factor. 
See Riker v. Lemmon, 798 F.3d 546, 553 (7th Cir. 2015). 
         
        The policy that the Bureau applied to Sebolt—of keeping inmates with a 
propensity to use email to commit crimes from using email—is rationally related to the 
Bureau’s legitimate penological concerns. The security of the prison and the public is a 
valid penological goal, and a prison’s regulations designed to achieve that goal are 
subject to substantial deference. See Pell v. Procunier, 417 U.S. 817, 827 (1974); see also 
Hammer v. Ashcroft, 570 F.3d 798, 801 (7th Cir. 2009) (en banc) (recognizing “security” as 
legitimate justification for limiting face‐to‐face interviews between press and prisoners).   
         

 
No. 17‐2845                                                                             Page  4 
 
        Sebolt first argues, incorrectly, that a court may never dismiss at screening a 
constitutional challenge to a prison rule. See Munson v. Gaetz, 673 F.3d 630, 634–35 
(7th Cir. 2012) (dismissing First Amendment challenge to prison regulation at 
screening). He next contends that, because the Bureau monitors all email exchanges for 
security purposes, the prison’s policy of excluding from the program those inmates 
with a propensity to abuse email is not needed. But monitoring emails to detect abuse 
imposes costs on the prison. And those costs increase when the users are likely to abuse 
the system because the prison must then scrutinize their emails more carefully. Prisons 
have a legitimate interest in limiting the costs of detecting unlawful communications 
between inmates and outsiders. See Jackson v. Frank, 509 F.3d 389, 391–92 (7th Cir. 2007) 
(ruling that prison officials are constitutionally permitted to save resources by limiting 
types of communications staff must process). So the Bureau’s policy of keeping 
potential email abusers from using its email system is rationally related to its legitimate 
security interests.     
          
        Sebolt responds that, even if the policy is valid in general, the Bureau has 
irrationally applied it to him. But the rationality of applying the policy to Sebolt is 
apparent from the allegations of his complaint. Sebolt acknowledges that he has been 
convicted of using computers to commit child‐pornography crimes and using the 
prison’s mail system to continue his criminal conduct. It “takes no imaginative dive” to 
understand the link between safety and limiting certain inmates like Sebolt, with a 
history of using computers and mailings to commit crimes, from using email. Munson, 
673 F.3d at 634–35.   
         
        The remaining three Turner factors also justify dismissal of the suit. Sebolt has 
alternative means of exercising his First and Sixth Amendment rights. He may use the 
regular mail to obtain similar periodicals and the telephone to communicate with his 
attorney. See Singer v. Raemisch, 593 F.3d 529, 539 (7th Cir. 2010); see also Beard v. Banks, 
548 U.S. 521 (2006) (ruling that policy limiting inmates’ access to newspapers and 
magazines did not violate First Amendment, even though no alternative existed). 
Indeed, Sebolt’s only means of communicating confidentially with his counsel are 
through mail and telephone because, as he concedes, the email system is monitored. 
Sebolt replies that regular mail and phone calls are more restrictive than email, but 
prison officials are not required to choose the least restrictive option when enacting a 
policy. Thornburgh v. Abbott, 490 U.S. 401, 411 (1989); see also Hammer, 570 F.3d at 801 
(rejecting argument that prisons “must use the least‐restrictive available options”). He 
also worries that the policy limits his access to non‐confidential legal advice, like the 
 
No. 17‐2845                                                                          Page  5 
 
law newsletters that are available only on the email platform. The Turner analysis, 
however, does not invalidate a policy just because it restricts one of many forms of legal 
assistance. See Shaw v. Murphy, 532 U.S. 223, 230 (2001). 
         
        Finally, Sebolt has not identified an “obvious, easy alternative” to the email 
program that would allow likely email abusers to use email without adding to the 
prison’s monitoring costs. See Van den Bosch v. Raemisch, 658 F.3d 778, 791 (7th Cir. 2011) 
(quoting Turner, 482 U.S. at 90). Because the Turner factors all favor the Bureau, the 
restriction is sound. 
         
                                                                                 AFFIRMED